Judy Mata, CSR, Official Court Reporter
                                            438th District Court
                                         Bexar County Courthouse                         FILED IN
                                           100 Dolorosa, 4th Floor                4th COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                         San Antonio, Texas 78205                 8/7/2015 10:24:11 AM
                                   (210) 335-1531 judy.mata@bexar.org               KEITH E. HOTTLE
                                                                                          Clerk



                                             August 7, 2015



RE: Court of Appeals Number: 04-15-00436-CV
    Trial Court Cause No. 2008-CI-02799
   Style: Robert Overby, et al vs. Bryan Smith, d/b/a Vision Design and Build




Honorable Justices,

Due to my caseload, I would respectfully request a 30-day extension in order to complete and file the
above-referenced record.



Thank you for your time and attention to this matter.


                                        Very Truly Yours,



                                        Judy Mata, CSR, Official Court Reporter
                                        438th District Court
                                        100 Dolorosa, 4th Floor
                                        San Antonio, Texas 78205
                                        (210)335-1531